Case 3:18-cv-01495-LAB-MDD Document 101 Filed 10/21/20 PageID.1021 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
                             UNITED STATES DISTRICT COURT
  8
                           SOUTHERN DISTRICT OF CALIFORNIA
  9
      RYAN GARY DENHAM, et al.,                        CASE NO. 18cv1495-LAB (MDD)
 10
                                         Plaintiffs,
 11                                                    ORDER VACATING HEARING AND
                           vs.                         DIRECTING FURTHER BRIEFING
 12
      GLOBAL DISTRIBUTION SERVICES,
 13   INC. d/b/a AMERICA’S ALLIANCE d/b/a
 14   AMERICA’S CHOICE GARAGE DOOR
      SERVICE, et al.,
 15                                   Defendants.
 16         Plaintiffs’ Motion for Final Approval of the Collective Action Settlement in this Fair
 17   Labor Standards Act case is set for a hearing on October 26, 2020. While the Court needs
 18   additional information to decide the Motion, Plaintiffs can best provide that information
 19   through additional briefing. Accordingly, that hearing is VACATED.
 20         Plaintiffs argue, and the Court agrees, that attorneys’ fees in common fund cases are
 21   often calculated as a percentage of the recovery. On that basis, Plaintiffs seek fees
 22   amounting to 40% of the gross settlement amount and expenses amounting to another
 23   27.6%. But Plaintiffs don’t identify any authority supporting such an award. See Dkt. 100-1
 24   at 19-20. No cited case approved a fee award greater than 34%, with one such case noting
 25   that “nearly all common fund awards range around 30%.” Knight v. Red Door Salons, Inc.,
 26   No. 08-01520 SC, 2009 WL 248367, at *3 (N.D. Cal. Feb. 2, 2009) (awarding 30% and
 27   quoting In Re Activision Securities Litigation, 723 F. Supp. 1373 (N.D. Cal. 1989); see also,
 28   e.g., Vandervort v. Balboa Capital Corp., 8 F. Supp. 3d 1200, 1209 (awarding 33%);



                                                 -1-
Case 3:18-cv-01495-LAB-MDD Document 101 Filed 10/21/20 PageID.1022 Page 2 of 2




  1   Rodriguez v. SGLC Inc., No. 2:08-cv-19710-MCE-KJN, 2014 WL 229221, at *2 (E.D. Cal.
  2   2014) (awarding 34%). Second, the fee percentage in a common fund case is often
  3   considered alongside expenses and the amount left for the claimants. See, e.g., State of
  4   Fla. v. Dunne, 915 F.2d 542, 546 (9th Cir. 1990) (finding fees and costs amounting to 72%
  5   of recovery “disturbing”); In re Bluetooth Headset Prods. Liability, 654 F.3d 935, 945 (9th
  6   Cir. 2011) (presumptively calculating fee percentage from recovery net of notice costs);
  7   Powers v. Eichen, 229 F.3d 1249, 1258 (9th Cir. 2000) (under Private Securities Litigation
  8   Reform Act, “fees and expenses ultimately rewarded [must] be reasonable in relation to
  9   what the plaintiffs recovered”).
 10          Plaintiffs’ broad references to the lack of payment or reimbursement during the
 11   litigation and to the financial risk of unsuccessful litigation aren’t enough to make this an
 12   exceptional case warranting exceptional fees. See Dkt. 100-1 at 19. These general
 13   concerns are common features of any collective or class action litigated on a contingency
 14   basis. Without more, they don’t justify departing from the range of fees typically found
 15   reasonable in such cases.
 16          Accordingly, the Court directs Plaintiffs to brief the reasonableness of their requested
 17   fees and expenses in no more than 10 pages on or before November 20, 2020. The briefing
 18   should address specific circumstances that justify awarding an atypically large proportion of
 19   the total recovery to counsel for fees and expenses. Plaintiffs may include, as exhibits not
 20   counted toward the ten-page limit, their lodestar calculation and any supporting documents
 21   necessary to establish the reasonableness of that calculation.
 22          IT IS SO ORDERED.
 23   Dated: October 21, 2020
 24                                                  HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
 25
 26
 27
 28



                                                  -2-
